{¶ 46} Being unable to agree with the majority as to the disposition of the first assignment of error, which would render the remaining assignments of error moot, I reluctantly dissent. To impute the inadequate practice of the apparently court-appointed attorney to appellant, an intellectually handicapped minor with the result that she is foreclosed from having her objections to the decision of the magistrate considered constitutes an abuse of discretion by the trial court in my opinion.
 {¶ 47} Accordingly, I would remand this matter to the trial court for a consideration of appellant's objections.